Perlin, C. J. The parties hereto have submitted to this Court a joint stipulation establishing the following factual situation: On October 15, 1971, the Claimant was walking upon a public sidewalk on the campus of the Illinois State University at Normal, Illinois. While in the exercise of due care for her safety, Claimant fell over a foreign object which the Respondent admittedly had carelessly and negligently permitted to accumulate and remain on the sidewalk. As a result of the aforesaid incident Claimant sustained a fracture of her right leg, and incurred medical and hospital expenses in the sum of $1,103.05 for the treatment of her injury. Claimant is hereby awarded the sum of $2,500.00.